Citation Nr: 1750420	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  13-19 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a heart condition.

2.  Entitlement to an initial rating higher than 10 percent for degenerative joint disease of the lumbar spine.

3.  Entitlement to an initial compensable rating for right leg sciatica.

4.  Entitlement to an initial rating higher than 10 percent for left knee patellofemoral syndrome.

5.  Entitlement to a temporary total rating under the provisions of 
38 C.F.R. § 4.30 for left foot first metatarsal surgery requiring convalescence.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service from May 1991 to May 1995, January 2004 to June 2004, and June 2008 to June 2009.

These matters come before the Board of Veterans' Appeals (Board) on appeal from three rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  In June 2010, the RO denied service connection for a heart condition.  In June 2013, the RO assigned an initial 10 percent rating for lumbar spine degenerative joint disease from June 5, 2009; a 0 percent rating for left knee patellofemoral syndrome from June 5, 2009; and a 0 percent rating for right leg sciatica from April 23, 2013.  In June 2014, the RO denied a temporary total rating for surgical treatment for the Veteran's service-connected first metatarsal of the left foot.

In November 2014, the RO increased the assigned rating for left knee patellofemoral syndrome to 10 percent from June 5, 2009. 


FINDINGS OF FACT

1.  The Veteran's tachycardia is not a separately identifiable condition etiologically related to service.

2.  Prior to April 27, 2011, and from September 30, 2016, forward flexion of the thoracolumbar spine was less than 60 degrees.  

3.  From April 27, 2011, through September 29, 2016, flexion was greater than 60 degrees and combined range of motion was greater than 120 degrees.

4.  Prior to September 9, 2015, right leg sciatica did not result in mild incomplete paralysis.  From that date, mild incomplete paralysis was demonstrated.

5.  Left knee patellofemoral syndrome is manifested by full extension and flexion of at least 90 degrees.  Mild instability has been present since August 17, 2012.

6.  Left foot surgery performed on October 19, 2011, required the Veteran to use crutches and avoid regular weight-bearing until November 8, 2011.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a heart condition have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2017).

2.  Prior to April 27, 2011, and from September 30, 2016, the criteria for an initial 20 percent rating for degenerative joint disease of the lumbar spine have been met. 38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, DC 5242 (2017). 

3.  From April 27, 2011, through September 29, 2016, the criteria for a rating higher than 10 percent for degenerative joint disease of the lumbar spine have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, DC 5242 (2017).

4.  Prior to September 9, 2015, the criteria for an initial compensable rating for right leg sciatica have not been met.  From that date, the criteria for an initial 10 percent rating have been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.321, 4.1, 4.2, 4.7, 4.120, 4.124a, DC 8620 (2017).

5.  The criteria for an initial rating higher than 10 percent for left knee patellofemoral syndrome have not been met.  The criteria for a separate 10 percent rating for left knee instability have been met from August 17, 2012.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, DCs 5257, 5260 (2017).

6.  The criteria for a temporary total disability rating for convalescence following left foot surgery on October 19, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a), 4.30 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2017).

Service connection may also be granted for undiagnosed illnesses or medically unexplained chronic multisymptom illness for veterans with active service in the Southwest Asia Theater of operations.  38 C.F.R. § 3.317.

The Veteran contends he has a heart condition, described as palpitations or a rapid heartbeat, which is attributable to service, including his service in Iraq.  An April 2011 VA examiner explained that the condition of sinus tachycardia exists when the sinus rate is faster than 100 beats per minute.  He explained that the condition should not be viewed as a primary arrhythmia, but as a response to an underlying illness or condition.

Private treatment records from September 2009 and October 2009 reflect a diagnosis of palpitations.  However, the Veteran has not been diagnosed with any underlying heart disorder.  Indeed, the October 2009 records show normal laboratory and echocardiogram findings, with only one isolated event noted during Holter monitoring.  

Rather, a May 2010 VA psychiatric examiner noted that the Veteran's posttraumatic stress disorder (PTSD) included panic attacks, and discussed tachycardia within the context of those panic attacks.  A November 2012 private psychiatric assessment also found that the Veteran described symptoms of a panic disorder, including an accelerated heart rate.

In sum, the Veteran has not been diagnosed with an underlying heart condition, and two physicians have attributed his tachycardia to panic attacks.  Therefore, the evidence does not establish a current disability for service connection purposes.  Because the condition has been attributed to a known etiology, it does not qualify as an undiagnosed illness or medically unexplained multisymptom illness for the purposes of 38 C.F.R. § 3.317.  Notably, the Veteran is service-connected for PTSD.  The General Rating Formula for Mental Disorders which addresses that condition expressly contemplates panic attacks.  38 C.F.R. § 4.130.

An April 2011 VA examiner noted that tachycardia could occur as a result of pain, fever, stress, shock, anemia, and other conditions, as well as medications and other drugs.  That examiner concluded that the Veteran's tachycardia was mostly likely caused by his longstanding tobacco and nicotine dependence.  The Board has considered this evidence as well.  However, even if it is accepted as true, it would still not give rise to a grant of service connection.  See 38 U.S.C.A. § 1103; 38 C.F.R. § 3.300 (for claims filed after June 9, 1998, a disability will not be considered service-connected on the basis that it resulted from injury or disease attributable to the Veteran's use of tobacco products, including use during service).

For these reasons, service connection for a heart condition is not warranted.

II.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2017).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2017).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  "Staged" ratings, the assignment of different disability ratings at different times over the life of the claim, are to be considered when demonstrated by the evidence.  See Fenderson v. West, 12 Vet. App 119 (1999). 

A.  Lumbar Spine

The Veteran is currently assigned a 10 percent rating for his lumbar spine under Diagnostic Code (DC) 5242-5237.  Hyphenated DCs are used when a rating under one DC requires use of an additional DC to identify the basis for the rating; the additional DC is shown after the hyphen.  38 C.F.R. § 4.27.  Both DC 5242 and DC 5237 are part of the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a.

Under that formula, a higher 20 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees.  Combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.

A 40 percent rating is assigned when forward flexion of the thoracolumbar spine is 30 degrees or less, or when there is favorable ankylosis of the spine.  Generally, ankylosis is stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81   (1996), citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988) (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure.").

In this case, staged ratings are warranted for the Veteran's lumbar spine.  Prior to April 27, 2011, a 20 percent rating is warranted.  An April 2010 VA examination documented 55 degrees of forward flexion for the thoracolumbar spine, which falls squarely within the criteria for the 20 percent rating.  A higher 40 percent rating is not appropriate as flexion was not limited to 30 degrees and ankylosis was not present.

From April 27, 2011, through September 29, 2016, a rating higher than 10 percent is not warranted.  The VA examination conducted on April 27, 2011, documented forward flexion of 70 degrees and a combined range of motion of 165 degrees.  Although pain was present on examination, there is no indication that it resulted in an overall level of functional impairment consistent with flexion of 60 degrees or less, or combined range of motion of 120 degrees or less.

From September 30, 2016, the 20 percent rating is once more appropriate as the VA examination conducted on that date documented flexion of only 45 degrees.  However, a higher 40 percent rating is again not appropriate as flexion of 30 degrees or ankylosis was not shown.

In evaluating the Veteran's claim, the Board notes that certain treatment records, such as private records from January 2010 or VA records from September 2015, included range of motion testing.  However, those records did not document range of motion findings with specific degree measurements, and therefore they cannot be compared to the applicable rating criteria.

B.  Neurologic Abnormalities

Under Note (1) of the General Rating Formula for Diseases and Injuries of the Spine, neurologic abnormalities associated with a spine condition are to be separately rated under the appropriate DC.  In this case, the Veteran was assigned a separate 0 percent rating for right leg sciatica under DC 8621 from April 23, 2013.

DC 8621 is based upon DC 8620.  38 C.F.R. § 4.124a.  DC 8620 provides ratings for paralysis or incomplete paralysis of the external popliteal (common peroneal) nerve.  Disability ratings of 10, 20, and 30 are warranted, respectively, for mild, moderate, and severe incomplete paralysis of the sciatic nerve.  A disability rating of 40 percent is warranted for complete paralysis of the nerve: foot drop and slight droop of the first phalanges of all toes; cannot dorsiflex the foot; extension of proximal phalanges of toes lost; adduction weakened; anesthesia covers the entire dorsum of the foot and toes.

In every instance where the schedule does not provide a 0 percent evaluation, one shall be assigned when the requirements for a compensable evaluation have not been met.  38 C.F.R. § 4.31.

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment in motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.

The words "mild," "moderate" and "severe" are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of such terminology by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

As noted above, the Veteran was assigned a noncompensable rating for right leg sciatica from April 23, 2013.  Initially, the Board finds at a rating prior to that date is not warranted.  In private records from January 2010 and February 2010, the Veteran reported experiencing pain which radiated into his right leg.  However, strength, reflexes, and sensation were all normal, and remained so through an April 2011 VA examination and August 2012 VA outpatient treatment.

VA treatment records from September 9, 2015, show the Veteran aggravated his back condition with a work injury.  He reported experiencing intermittent right leg pain, primarily at work.  On examination, strength was 3+/5 to 4/5 and sensation was normal.  During range of motion testing, the Veteran reported tingling in his right leg with right lumbar side-bending.  During a September 2016 VA examination, strength and sensation were normal, though reflexes were 1+.  The examiner noted symptoms of severe intermittent pain, moderate paresthesias, and mild numbness, and characterized the overall severity of the Veteran's condition as mild.

The Board finds that a 10 percent rating is warranted for right leg sciatica from September 9, 2015, as the condition results in mild incomplete paralysis.  This is based on the examiner's assessment of the condition as mild, and symptoms such as mild numbness and severe but intermittent pain.  The objective findings show normal sensation, with only strength diminished in September 2015 and only reflexes slightly diminished in September 2016.  These findings do not correspond to a moderate level of incomplete paralysis.  See VA Manual M21-1.III.iv.4.G.4.c. (defining moderate incomplete paralysis as combinations of significant sensory and reflex or motor changes of a lower degree, or motor and/or reflex impairment graded as medically moderate).

The Board has considered whether a separate rating is warranted for any left leg neurologic impairment.  However, the only significant impairment documented in the left leg is contained in VA records from September 2015, which documented reduced left leg strength after a work-related injured aggravated the Veteran's spine condition.  The remainder of the evidence does not reflect any such impairment.  VA examinations in April 2010 and April 2011 show normal strength, reflexes, and sensation in the left leg.  The September 2016 VA examination recorded reflexes of 1+, but sensation and strength were normal.  The examiner stated that there were no symptoms of radiculopathy for the left leg.

In evaluating the Veteran's lower extremities, the Board notes that medical evidence implicates the Veteran's sciatic nerve, but that the rating assigned for his sciatica is under the DC for the external popliteal nerve.  However, because the rating criteria for both nerves are identical for the purposes of mild and moderate incomplete paralysis, there is no prejudice to the Veteran.

The record is otherwise negative for any other neurologic abnormalities associated with the Veteran's lumbar spine condition.

C.  Left Knee

The Veteran is currently assigned a 10 percent rating for his left knee condition under DC 5260.

DC 5260 provides a 10 percent rating when flexion of the knee is limited to 45 degrees.  A higher 20 percent rating is assigned when flexion is limited to 30 degrees.  The following flexion measurements were recorded during the appeal period: 100 degrees (April 2010 VA examination), 120 degrees (April 2011 VA examination), 122 degrees (August 2012 VA records), 115 degrees (April 2013 private DBQ), and 90 degrees (September 2016 VA examination).  Even when allowing for pain, this evidence does not show a level of functional impairment equivalent to flexion limited to 30 degrees.  Therefore, a higher rating under DC 5260 is not warranted.

DC 5261 addresses limitation of extension of the knee.  A 10 percent rating is assigned when extension is limited to 10 degrees.  However, every range of motion test from the above-cited evidence documented full extension of 0 degrees.  Again, even accounting for painful motion, there is no indication that any limitation of extension approximated a level of impairment equal to 10 degrees.

DC 5257 addresses recurrent subluxation or lateral instability of the knee.  Ratings of 10, 20, and 30 percent are assigned for slight, moderate, and severe impairment, respectively.  In this case, a separate rating under DC 5258 is not warranted prior to August 17, 2012.  The evidence during that period, including VA examinations in April 2010 and April 2011, show no complaints or objective findings of instability.

From August 17, 2012, a 10 percent rating is warranted.  VA records generated on that day show objective findings of some laxity in the knee joint, and the Veteran was prescribed a brace at that time.  An April 2013 private DBQ also noted the presence of instability.  During this period, the Veteran has also reported subjective complaints of knee instability.  A higher 20 percent rating is not warranted, however.  The August 2012 records noted "some" laxity, and the September 2016 VA examination noted complaints that the knee "occasionally" gave out.  When viewed collectively with the objective findings of normal stability from VA records dated October 2015 and the September 2016 VA examination, the overall weight of the evidence does not support a finding of "moderate" instability.

The Board has considered other DCs pertaining to the knee.  However, the evidence does not show any ankylosis, impairment of the tibia and fibula, or genu recurvatum.  DCs 5258 (dislocated semilunar cartilage) and 5259 (symptomatic removal of semilunar cartilage) cannot be assigned with ratings based on limitation of motion.  See VA Manual M21-1.III.iv.4.A.4.i.

III.  Temporary Total Rating

Temporary total disability ratings for convalescence are governed by 38 C.F.R. 
§ 4.30.  Temporary total ratings will be assigned from the date of hospital admission and continue for one, two, or three months from the first day of the month following hospital discharge when treatment of a service-connected disability results in: (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(a).

VA treatment records show the Veteran underwent a dorsal extosis of the first toe of his left foot on October 19, 2011.  Following completion of the procedure, he was given crutches.  During a follow-up visit on October 26, he reported that he had been using his crutches and staying off the foot.  On November 2, the treating physician noted that the Veteran could begin bearing weight again in about 5 to 6 days.  The next entry, on November 30, shows the incision site from the Veteran's surgery had healed very well.  He had no pain with palpation, and no sign of infection, erythema, or edema.  He reported feeling fine.

Based on the above, the Board finds that a temporary total rating is not warranted.  Although the Veteran required continued use of crutches to avoid regular weight-bearing following his surgery, the evidence shows that this period of convalescence was less than one month.  He underwent surgery on October 19, and was advised on November 2 that he could resume normal weight-bearing within 6 days (November 8).  The language of 38 C.F.R. § 4.30 clearly states that at least one month of convalescence is required.

Notably, there is no indication that the Veteran's recovery required immobilization of the foot by cast, nor did his surgery result in any severe post-operative residuals.  Therefore, the criteria for a temporary total rating under 38 C.F.R. § 4.30 have not been met. 


ORDER

Service connection for a heart condition is denied.

An initial 20 percent rating for degenerative joint disease of the lumbar spine for the period prior to April 27, 2011, and from September 30, 2016 is granted.

An initial rating higher than 10 percent for degenerative joint disease of the lumbar spine from April 27, 2011, through September 29, 2016 is denied.

An initial compensable rating for right leg sciatica prior to September 9, 2015 is denied.

A 10 percent rating for right leg sciatica from September 9, 2015 is granted.  
An initial rating higher than 10 percent for left knee patellofemoral pain syndrome is denied.

A separate 10 percent rating for left knee instability from August 17, 2012 is granted.

A temporary total rating for convalescence based on dorsal extosis of the first toe of his left foot on October 19, 2011, is denied.




____________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


